NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
JOHNSON & JOHNSON VISION CARE, INC.,
Plaintiff-Appellee,
V.
CIBA VISION CORPORATION,
Defendant-Appellant. '
2010-1372
Appeal from the United States District C0urt for the
Midd1e District of F10rida in consolidated case n0s. 05-CV-
0135 and 06-CV-0301, Judge Tim0thy J. C0rrigan.
JOHNSON 81 JOHNSON VISION CARE, INC.,
Plain,tiff-Appellant,
V.
CIBA VISION CORPORATION,
Defen,dant-Appellee.
2010-1388

JOHNSON & JOHNSON V. CIBA VlSlON 2
Appeal from the United States District Court for the
Middle District of Florida in consolidated case nos. 05-CV-
0135 and 06-CV-0301, Judge Timothy J. Corrigan.
ON MOTION
ORDER
Johnson & Johnson Vision Care, Inc. submits a re-
sponse to this court‘s September 9, 2010 order requesting
dismissal of its appeal, 2010-1388. The parties move to
lift the stay of briefing in 2010-1372.
Upon consideration thereof
IT lS ORDERED THATZ
(1) Appeal 2010-1388 is dismissed. Each side shall
bear its own costs in 2010-1388. The revised official
caption is reflected above.
(2) The joint motion to lift the stay of briefing in
2010-1372 is granted Johnson & Johnson’s brief is due
NoVember 22, 2010. The appellant's reply brief is due
December 23, 2010.
(3) Any other pending motions are denied as moot.
FoR THE CoURT
 1 8  /sf Jan Horbaly
Date J an Horbaly
Clerk
cc: Harry J. Roper, Esq.
Thomas P. Steindler, Esq.
FILED
u.s. count or mats ma
me seminal cannon
NUV 1 8 2010
.lAN HORBALY
0|.EiK